Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-30 are pending and under examination.

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural principle without significantly more.  The rationale for this determination is explained below: 

A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.

It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.

Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968.

In the present case, the claims are directed to a naturally occurring correlation, namely if leukocytes obtained from a potential donor do not substantially bind to recipient antibodies of the IgG1 or IgG3 subtypes then the body tissue of the potential donor is assessed as compatible for grafting with the recipient.

The claims recite steps of contacting leukocytes obtained from the potential donor with antibodies obtained from the recipient, assessing binding between the potential donor leukocytes and recipient antibodies of at least IgG subtypes IgG1 and IgG3 (claim 16); or in the case of some dependent claims with at least IgG subtypes IgG1, IgG2, IgG3 and IgG4 (see claim 17); in some embodiments assessing the binding of the IgG type antibodies with additional antibodies that are differentially labeled and capable of detecting the presence of antibodies of the IgG1, IgG2, IgG3 and IgG4 subclasses (claim 20); in some embodiments contact the donor leukocytes with differentially labeled antibodies that distinguish T and B cells (claim 21); using flow cytometry to monitor antibody binding (claim 22) and inhibiting non-specific binding between antibody and cell surface Fc receptors with a peptide (claim 29).

The conclusory ‘whereby the body tissue…’ clause merely articulates the naturally occurring correlation. Such a step, when given its broadest reasonable interpretation, reads on a mental step, i.e., considering in one’s mind the degree to which the recipient antibodies bind the donor leukocytes, which is not patent-eligible. A bare statement of a naturally occurring correlation, albeit an allegedly newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. Steps corresponding to mental activity, which a practitioner could perform in his or her head, do not constitute a practical application.

The active method steps set forth in the claims were previously undertaken and thus constitute well-understood, routine activity.  For example, Karuppan et al. (Transplantation, (1992 Nov) Vol. 54, No. 5, pp. 839-44, of record) describes contacting donor derived peripheral blood mononuclear cells with recipient derived sera, and the use of FITC conjugated anti-IgG1, IgG2, IgG3 or IgG4 subtype antibodies to measure the binding of recipient IgG1, IgG2, IgG3 or IgG4 antibodies to the donor leukocyte using flow cytometry, as well as the use of PE conjugated anti-CD3 and anti-CD20 to distinguish B- and T-cells (see page 840, right col., 1st full paragraph).  Notably, while Karuppan did not use differentially labeled anti-IgG1, IgG2, IgG3, IgG4 subtype antibodies to measure the binding of recipient IgG1, IgG2, IgG3 or IgG4 antibodies to leukocytes, likely because such technology was not available in 1992, such technology, including single assay technology, was well-understood and routinely used as of applicant’s date of invention as evidenced by the instant specification at paragraph 35.  Likewise, Fc receptor blocking peptides were known in the art as evidenced by the instant specification at paragraph 70.

There are also no subsequent steps recited in the instant claims that would practically apply the method depending on the results of the method. As in Mayo, there is no requirement that a doctor act on the results of the method. 

In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than the natural principle itself.  This is because the additional steps recited in the claim were previously taken by those in the field.  When the claims are considered as a whole, the steps taken together amount to no more than recognizing the law of nature itself.

See also the guidance memo of July 3, 2012 entitled “2012 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims Involving Laws of Nature” available at http://www.uspto.gov/patents/law/exam/2012_interim_guidance.pdf.  

Notably, the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG, see https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf) does not substantially change the analysis set forth above with respect to the ineligibility of a claim directed to a law of nature/natural principle without significantly more.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7, 10, 11, 12, 15, 16, 17, 18, 22, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scornik (Cytometry, 22:259-263 (1995)).

Scornik teaches a method of a method of assessing compatibility of a body tissue of a potential donor for grafting with a recipient, the method comprising contacting peripheral blood lymphocytes obtained from a donor with antibodies obtained from the recipient and further with phycoerythrin-conjugated anti-CD3 antibodies, and assessing binding between the PE+ donor T-lymphocytes and recipient antibodies using a detection antibody that binds to all human IgG isotype antibodies (fluorescein-conjugated anti-human IgG), wherein the FCXM score is based on a comparison of the staining intensity produced by the patient’s serum vs. a normal control serum (see page 259, last full paragraph).  According to Skornik, if the FCXM result is negative for a given donor:recipient pair then no further tests are necessary and transplant can proceed (see Fig. 1).  

In following the teachings of Scornik, the ordinarily skilled artisan is necessarily assessing binding between the donor leukocytes and recipient antibodies of at least IgG subtypes IgG1 and IgG3, and grafting the donor tissue / judging the compatibility of the donor:recipient pair for tissue grafting if substantially no binding between the donor leukocytes and recipient antibodies of either of IgG subtypes IgG1 and IgG3 is detected (since a negative FCXM assay necessarily shows substantially no binding between the donor leukocytes and recipient antibodies of all IgG subtypes).

Thus, Skornik also teaches a method of assessing compatibility of a body tissue of a potential donor for grafting with a recipient, the method comprising contacting leukocytes obtained from the potential donor with antibodies obtained from the recipient, assessing binding between the potential donor leukocytes and recipient antibodies of at least IgG subtypes IgG1 and IgG3, whereby the body tissue is assessed as compatible for grafting with the recipient if substantially no binding between the donor leukocytes and recipient antibodies of either of IgG subtypes IgG1 and IgG3 is detected.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 
Scornik (Cytometry, 22:259-263 (1995)) as applied to claims 1, 2, 3, 7, 10, 11, 12, 15, 16, 17, 18, 22, 25-27 above, and further in view of Innovex (Fc Receptor Blocker, Jan 2015, pages 1-2), as evidenced by the “Fc Receptor Blocker Peptide-Based Technology” website of Innovex , copyright 2012, pages 1-3.

The teachings of Scornik are given above.

However, Scornik does not teach a method of assessing compatibility of a body tissue of a potential donor for grafting with a recipient, the method comprising contacting leukocytes obtained from the potential donor with antibodies obtained from the recipient, assessing binding between the potential donor leukocytes and recipient antibodies of at least IgG subtypes IgG1 and IgG3,whereby the body tissue is assessed as compatible for grafting with the recipient if substantially no binding between the donor leukocytes and recipient antibodies of either of IgG subtypes IgG1 and IgG3 is detected, wherein non-specific binding between recipient antibodies and Fc receptors on donor leukocytes is inhibited by contacting the donor leukocytes with a peptide that inhibits binding between antibodies and surface Fc receptors prior to contacting the donor leukocytes with the antibodies obtained from the recipient.

Innovex teaches Fc receptor are present on a variety of leukocytic cells where their presence serves to promote non-specific staining in assays such as flow cytometry as result of their ability to bind the Fc region of antibodies that are present in said immunoassays.  Innovex further teaches a commercially available blocking agent that addresses this issue in the context of flow cytometric assays (see Innovex entire document).  

Given the reference teachings it would have been obvious to one of ordinary skill in the art wishing to apply the teachings of Scornik to determine which recipient is a good candidate for a donor graft by performing an FCXM assay to do so in the presence of an Fc receptor blocking agent prior to exposing the donor T-lymphocytes to the recipient’s sera.  It would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to do so because, in the absence of such an agent, donor T-lymphocytes would be expected to non-specifically bind to the Fc regions of recipient antibodies thereby creating at least a low level of background binding.  One of ordinary skill in the art would not recognize such background level binding as significant for the biology of transplant rejection, but would have been motivated to decrease such binding, and would have a reasonable expectation of doing so, so as to increase the signal to noise ratio.

Lastly, as evidenced by the Innovex Fc blocker website, the Fc blocker agent is a peptide based technology.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing the claimed methods insofar as the cell obtained from the potential donor are PBMCs and not “leukocytes,” and wherein the donor is a human, does not reasonably provide enablement for the breadth of the instant claims where the donor cells are the genus of all leukocytes and wherein the donor is any vertebrate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The instant specification teaches human heart and kidney transplant recipients treated with certain induction and maintenance immunosuppressive regimes do not reject their transplanted organs (see Figs. 1 and 2).  The instant specification further shows that when donor PBMCs are incubated with sera obtained from said recipients pre-transplantation, even if said recipients exhibited a positive flow cytometry cross-matching (FCXM), said recipients do not test positive for anti-T-cell IgG1 or IgG3 antibodies, which, according to the instant specification, allows one to identify FCXM-positive patients which will not reject their transplant.

With respect to practicing the claimed method with the genus of all leukocytes, PBMCs differ from leukocytes in that PBMCs only make up around 40% of total leukocyte is in the adult, the remainder being polymorphonuclear neutrophils and eosinophils (see Prabhu et al., PLoS ONE 11(9): e0162242, 2016 Sept., 1-17, of record).  

The skilled artisan would not know how to practice the claimed invention with using the genus of leukocytes because the instant specification does not establish what the relationship is between recipient antibodies that bind neutrophils and eosinophils as compared to PBMCs.  Similarly, the instant specification provides no direction or guidance as to the possible role of donor PBMC-binding antibodies of the IgG1, IgG2, IgG3 and IgG4 subtypes in rejection of grafted tissue from any vertebrate other than a human.  It would take undue trial and error experimentation for the skilled artisan to determine if the claimed method can indeed reliably assess compatibility of a body tissue of any potential vertebrate donor for grafting with any other potential recipient by measuring the binding of IgG subtypes as claimed.

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1 and dependent claims thereof, the phrase “grafting the donor tissue to the recipient if substantially no binding between the donor leukocytes and recipient antibodies of either of IgG subtypes IgG1 and IgG3 is detected” would be unclear to the skilled artisan.  The word “either” suggest a disjunctive phrase will follow but the claim instead recites IgG1 and IgG3.  Thus, the skilled artisan would be unclear as to precisely what is meant by the language used.  

For example, does the claim require the practitioner to show substantially no binding between the donor leukocytes and recipient antibodies of BOTH IgG1 AND IgG3 prior to grafting OR does the claim require the practitioner to show substantially no binding between the donor leukocytes and recipient antibodies of IgG1 OR IgG3 prior to grafting, i.e., one should graft the even if, e.g., the assay shows substantial binding to IgG1 so long as the assay does not show substantial binding to IgG3 (or vice versa)?

Note that by similar logic claim 16 and dependent claims thereof are likewise indefinite.

This aspect of the rejection could be obviated by striking “either of IgG” so that the claim reads, “…no binding between the donor leukocytes and recipient antibodies of subtypes IgG1 and IgG3 is detected.”

In claim 28, no additional active step is recited – so what does it mean for the non-specific binding between recipient antibodies and Fc receptors on donor leukocytes to be inhibited?  Is applicant claiming that this occurs automatically, and if so, how?  Also, if this is an inherent feature to practicing claim 16 then how could claim 28 be considered to be a proper dependent claim?  

In claim 30, what exactly does it mean for the donor leukocytes to be “alive” at the time they are contacted with the antibodies?  The instant specification does not provide a definition for when a cell is alive versus dead and different artisans will have different interpretations of such a concept.  For example, some will argue that apoptotic cells are dead while others will suggest that apoptotic cells are not truly dead because late stage apoptotic cells can be reversed back to life in a process known as anastasis (see Smirnova et al., Altex 32(4), 2015, pages 247-260)(of record).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10648980.  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zorn (US20150219667) teaches the presence of IgG1 and IgG3 type antibodies in recipient serum that bind to apoptotic cells, such as apoptotic Jurkat T-cells, predict a recipient who will be prone to graft loss (see, e.g., Examples 4 and 5 as well as paragraph 0007).  However, the teachings of Zorn do not anticipate the claimed invention where the bound cells are “leukocytes obtained from the donor / the potential donor.”  Arnold et al. (Transpl Int. 2014 Mar;27(3):253-61) teaches IgG1 and IgG3 antibodies of recipient serum are complement inducing and associated with graft loss but does not suggest assessing binding to donor leukocytes. (both cited herewith).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644